Title: To James Madison from James Monroe, 8 July 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington July 8. 1816
        
        The business with Mr Bagot being suspended, & that with Algiers on acct of the Deys letter which I have sent first to New York, & in case of failure there, to Mr Crowninshield for translation, & that with Russia in the same state, till I get an answer from Mr Ingersol, I shall take a trip for a few days to Loudoun, to look to my harvest, & to my health.
        Mr Hughes has returnd. His communication will be forwarded to day—with great respect & esteem
        
          Jas Monroe
        
      